Citation Nr: 0021251	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-20 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of shell fragment wounds of the right thigh (Muscle 
Group XIII) and right buttock (Muscle Group XVII).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from November 1939 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

In August 1996 the RO determined that new and material 
evidence had not been submitted to re-open a claim of 
entitlement to service connection for a back disorder as 
secondary to residuals of shell fragment wounds to the right 
thigh and right buttock.  This decision was not appealed.  

In December 1998 the RO again found that new and material 
evidence had not been submitted to re-open a claim of 
entitlement to service connection for a back disorder as 
secondary to residuals of shell fragment wounds to the right 
thigh and right buttock.  The veteran did not appeal this 
decision.  

Therefore, the Board concludes that this issue is not 
currently before it because the veteran never appealed the 
RO's denial of the claim.  38 C.F.R. §§ 20.201, 20.302.  

In April 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In September 1999 and March 2000 the RO affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence of record reveals that the 
veteran's residuals of a shell fragment wound to the right 
thigh is manifested by some loss of muscle substance or 
impairment of muscle tonus, loss of power, weakness, 
causalgia, decreased sensation, impaired balance or 
coordination, and a tender and painful scar.  

3.  The probative evidence reveals that the residuals of a 
shell fragment wound to the right buttock is manifested by 
some loss of muscle substance, causalgia, and a tender and 
painful scar.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for residuals of shell fragment wounds of the right thigh 
(Muscle Group XIII) and right buttock (Muscle Group XVII) 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.73, Diagnostic Code 5313 
(1999); 38 C.F.R. §§ 4.56, 4.72 (1996).  

2.  The criteria for a separate 10 percent evaluation for a 
tender and painful scar of the right thigh have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7804 (1999).  

3.  The criteria for a separate 10 percent evaluation for a 
tender and painful scar of the right buttock have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Code 7804.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pertinent service medical records reveal that the veteran was 
wounded in action in December 1944, sustaining a severe, 
penetrating shell fragment wound to the postero-lateral 
aspect of the upper right thigh, as well as a penetrating 
wound to the medial right gluteal region.  Surgery was 
performed to remove the foreign bodies.  On separation 
examination in October 1945, the only defects noted were a 
seven inch scar on the right posterior thigh, and a two inch 
scar on the right buttock.  Both were described as well 
healed, asymptomatic, with no disability.  

On VA examination in August 1973, no atrophy, sensory loss, 
or weakness was found in the muscles of the lower 
extremities.  Examination of the right posterior thigh 
revealed a seven inch scar with no evidence of muscle damage.  
This disability was considered to be non-disabling.  The 
veteran reported occasional burning or sensitivity around the 
thigh scar.  However, on examination, the scars were non-
adherent and non tender.  

The Board also notes that the veteran reported a history of 
acute low back pain and pains down his left lower extremity 
in 1966 or 1967.  It was noted that he subsequently underwent 
surgery to excise a herniated nucleus pulposus (HNP).  X-rays 
revealed some narrowing of the interspace at L4-5 and 
anterior spurring at L4-5.  The diagnosis regarding the back 
was lumbosacral spine residuals, postoperative HNP and 
osteoarthritis, symptomatic, chronic, clinically mild.  

In May 1974 Dr. AJ reported that he had seen the veteran for 
symptoms of low back pain and symptoms in the lower left 
extremity following an on-the-job injury.  On examination, 
symptoms pertaining to the back and left lower extremity were 
documented.  X-rays revealed some degenerative arthritic 
changes.  It was concluded that the veteran had lumbar 
degenerative disc disease.  

In August 1974 a VA examination was conducted.  The veteran 
reported having some shrapnel in his right hip that burned 
and hurt.  Examination revealed no evidence of a neurological 
disorder, with no muscle weakness, sensory deficit, or 
atrophy found.  

On VA examination in January 1975 the veteran indicated that 
the wound to the thigh was getting worse and that it burned 
and pulled.  On examination a five inch by one centimeter 
scar was noted on the right posterior thigh, well healed, 
with very mild damage to the underlying hamstring 
musculature.  A second scar was noted on the right buttock 
that was four centimeters by a half centimeter.  It was well-
healed and presented no abnormalities.  Both thighs measured 
the same.  The buttock scar was found to be non-disabling.  
The shell fragment wound scar to the posterior right thigh 
was found to be mildly disabling.  

In February 1983 the veteran was seen for right hip pain 
going down his right thigh.  He was also seen for right 
sciatic pain.  X-rays of the lumbar spine revealed 
osteophytes at L4-5 compatible with moderate degenerative 
arthritis.  X-rays of the right hip revealed vascular 
calcification with no significant abnormalities.  The 
diagnosis was degenerative disc disease with sciatica.  The 
follow-up diagnosis in March 1983 was degenerative disc 
disease of the lumbosacral spine with right sciatica.  

On VA examination in January 1984 the veteran reported some 
stinging and burning around his shell fragment wound scar.  
On examination a six and a half inch by one inch scar was 
noted over the posterior right thigh.  It was nontender and 
nonadherent.  Some muscular damage was noted.  A two inch, 
nonadherent, and nontender scar was noted over the right 
buttock.  An x-ray of the right femur revealed vascular 
calcification with no evidence of opaque foreign matter.  
During a subsequent April 1984 VA examination some muscular 
damage was found to underlie the right buttock scar as well.  
However, during both examinations, the veteran was able to 
bend, stoop, squat, and stand on his heels and toes without 
difficulty.  

In August 1989 the veteran was seen for chronic pain in the 
right hip and buttock ever since his in-service shrapnel 
wound.  The impression was chronic causalgia.  

In September 1991 the veteran was seen for burning over the 
scars from his shell fragment wounds.  On examination the 
scars of the right thigh and buttock were well-healed.  The 
veteran reported radiating or shooting pain in the right 
thigh scar.  There was moderate tissue loss but all scars 
were well-healed.  

In May 1993 the veteran was seen for right buttock pain for 
the past 40 or 50 years.  Examination revealed 5/5 motor 
strength with mild anterior tibial weakness on the right.  
The impression was probable sciatica.  

In July 1993 the veteran was seen for pain in the right 
buttock radiating into the right thigh.  On examination motor 
functioning was 5/5 and symmetric.  Sensory examination was 
within normal limits.  

In January 1994 the veteran submitted his current claim for 
entitlement to an increased evaluation of the shell fragment 
wounds to the right thigh and right buttock.  

In April 1995 a magnetic resonance imaging scan (MRI) of the 
lumbar spine revealed degenerative changes at L4-5, with mild 
diffuse bulging extending to the neural foramina bilaterally.  
There was also arthropathy of the L4-5 facet joints primarily 
on the left.  

In September 1995 the veteran reported swelling in both feet 
and ankles.  No reference to the shell fragment wounds was 
documented.  It was observed that he had been eating a lot of 
salt.  The pertinent impression was peripheral edema.  A low 
sodium diet was advised.  On follow-up in October 1995 it was 
noted that there was no swelling in the legs.  

In January 1996 the veteran was seen for chronic low back 
pain with a three to four month history of right-sided 
radiculopathy.  An MRI was planned.  

In February 1996 the veteran reported right leg pain in the 
sciatic distribution.  An MRI was interpreted as revealing 
mild stenosis at L3-4 and diffuse degenerative disc disease.  
It was doubted that the lower extremity pain was of spinal 
origin.  

March 1996 nerve conduction studies of the lower extremities 
were found to be abnormal, revealing borderline prolonged 
distal latencies of the sural and peroneal nerves 
bilaterally.  This was found to be most likely secondary to 
cool lower extremities and age.  

An electromyographic needle examination revealed abnormal 
spontaneous activity in the left lumbosacral paraspinals and 
the right extensor hallucis longus.  It was concluded that 
these findings may have indicated a lumbosacral radiculopathy 
at L4-5; however, it was also noted that these were not the 
typical findings that would be expected.  

It was further concluded that there was no evidence of major 
peripheral nerve damage to the right lower extremity.  

During the physical examination the right extremity displayed 
4/5 motor functioning throughout with the exception of the 
right "HF" which was 1/5.  There was decreased sensation, 
and the veteran displayed poor balance.  He was unable to 
walk on his heels or toes.  

In July 1996 the veteran was examined by Texas Orthopedic and 
Trauma Associates.  It was noted that he was able to ambulate 
without the use of a cane or crutch, and was able to stand on 
the toes and heels.  However, he reported using a cane for 
assistance.  Spasm and pain in the back were noted.  

In September 1996 the veteran followed up with VA for his low 
back pain with radiation to and numbness in the right lower 
extremity.  A history of lumbar spine surgery in the 1960s 
was noted.  

Examination revealed an incision on the low back.  The lower 
lumbar spine was positive for tenderness.  Strength and 
sensation was indicated as being decreased in the right lower 
extremity.  

An electromyography (EMG) revealed abnormal activity in the 
right lower extremity, and it was found to be possible 
radiculopathy from L4-5.  An MRI was described as revealing 
post-operative changes at L4-5.  The assessment was right 
radicular low back pain.  

In September 1997 a VA muscles examination was conducted.  
The veteran reported continued right leg pain and that most 
of this pain was located in the posterior aspect of the right 
leg.  X-rays revealed significant degenerative disc disease 
of the lumbosacral spine with decreased disc space at L3-4, 
L4-5, and L5-S1, and significant osteophyte formation at L3-4 
and L4-5.  Significant degenerative disease was also found in 
the posterior facets throughout the lumbar spine.  

On examination the veteran walked with a cane.  Examination 
revealed decreased range of motion in the lumbar spine.  
Motor function in the lower extremities was 5/5.  There was 
decreased sensation in the posterior aspect of the right 
thigh going down to the right calf.  

The examiner concluded that the veteran appeared to have had 
a shrapnel that entered into the right buttock going towards 
the midline that appeared to have caused some damage to the 
sciatic nerve coming from the sciatic plexus, resulting in 
some radiating pain into the right thigh.  It was concluded 
that these symptoms were moderate.  

In March 1998 the veteran was admitted to a VA Medical Center 
(VAMC) following a fall due to right leg weakness.  A history 
of right leg weakness secondary to an in-service gunshot 
wound was noted.  The pertinent diagnosis on discharge was 
chronic right leg pain.  

In August 1998 the veteran was admitted to a VAMC following a 
fall in which he fractured his right tibia.  A follow-up note 
from November 1998 documented that he was doing well and was 
walking with weight on the right leg with minimal pain and 
intermittent swelling.  X-rays revealed a healed right 
fractured fibula.  During a subsequent November 1998 follow-
up the veteran reported slight right lower extremity pain 
which had been present since his shrapnel injuries.  

In March 1999 the veteran was seen for complaints of low back 
pain radiating into the right thigh.  He reported these 
symptoms as being off and on since he was hit with shrapnel 
in 1944.  Examination revealed no pain over the back on 
palpation; however, there was pain over the right buttock 
shrapnel wound to palpation.  X-rays of the right hip and 
femur were normal, as were x-rays of the sacrum.  A February 
1997 MRI of the lumbar spine was interpreted as revealing 
minimal degenerative joint disease of the lumbar spine with 
an old L4-5 laminectomy.  

During the August 1999 VA muscles examination there was no 
muscular atrophy of the right lower extremity.  There were 
complex scars over the buttock and proximal thigh.  X-rays 
were unremarkable for any retained shrapnel.  There was mild 
degenerative disease of both hips.  Range of motion in the 
hips and right knee was described as good.  There were 
diminished pulses on the right when compared to the left.  

X-rays were unremarkable for any retained shrapnel.  There 
was mild degenerative disease in both hips and mild to 
moderate degenerative changes in the right knee.  

In September 1999 a VA neurological examination was 
conducted.  The examiner noted the veteran's history of 
combat-related shrapnel wounds to the right thigh and right 
buttock.  He reported burning along the posterior aspect of 
the right thigh a few months after the injury.  He reported 
that this burning pain became worse over the years.  Also 
noted was weakness; however, he denied any associated, 
numbness, tingling, atrophy, or fasciculations.  The veteran 
reported pain with extension of the right leg.  

On examination there was an irregular shaped longitudinal 
scar, 6.1 by 2.5 inches beginning along the rostral aspect of 
the right medial thigh extending longitudinally towards the 
posterior aspect of the right.  There was also an 
irregularly, well-healed scar along the medial aspect of the 
right buttock measuring approximately 2 by 1 inch.  Both 
scars appeared to be well-healed without evidence of 
excessive firmness.  There was mild tenderness to palpation 
along the larger posterior thigh scar but there was no 
redness nor induration.  

There was full range of motion in the right buttock.  Motor 
tone in the right lower extremity was normal and muscle 
strength was 5/5 in all lower extremity muscle groups with 
the exception of the right hamstring muscle which was 5/-5, 
although there was some giveaway weakness secondary to pain.  
Pinprick and light touch were intact along the right and left 
gluteus maximus muscles all the way down towards the foot in 
the posterior and anterior aspect of the thigh and legs.  The 
veteran ambulated with a cane with mild stiffness of the 
right leg.  

The impression was status post shrapnel fragment penetrating 
wounds to the right posterior thigh and right medial buttock 
area.  The examiner found that there was no clinical evidence 
of any type of peripheral nerve injury, specifically to the 
sciatic nerve nor to the posterior lateral cutaneous nerve.  
However, he noted that there was some electrophysiological 
evidence of some variation because of temperature in the 
lower extremities.  He noted that there was no evidence of a 
peroneal nerve, tibial nerve, or sural nerve mononeuropathy 
or plexopathy.  He based this finding on previous conduction 
studies.  

The examiner did find that the veteran displayed evidence of 
causalgia secondary to the shell fragment wound; however, he 
found that there was no evidence to suggest that his injury 
would account for the weakness and limitation of ambulation 
he was noting on the right leg, nor anything to suggest a 
sciatic nerve injury.  The examiner concluded that the 
limitations from his shell fragment injuries were primarily 
because of pain and that he did not have paresthesias, 
weakness, or sensory loss resulting from his wound injury.  

In December 1999 EMG and nerve conduction (NCV) studies were 
performed.  The NCV was found to be abnormal revealing an 
absent sural nerve "SNAP" and decreased right peroneal 
motor amplitudes.  

In January 2000 the August 1999 VA muscles examiner provided 
an addendum to his previous examination report.  He noted 
that an "EMG/NCV" evaluation was to be conducted.  The 
examiner opined that any abnormalities noted in the right 
lower extremity should be considered as being related to the 
shrapnel wound given the fact that the veteran's symptoms 
were always right-sided.  Any left leg symptoms were 
considered to be the result of his work-related injury.  

The EMG was also found to be abnormal, revealing no evidence 
of an ongoing injury to the sciatic nerve.  It also revealed 
the absence of the sural nerve "SNAP" on the right and 
decreased "CMAP" amplitude of the peroneal nerve.  It was 
concluded that this "may" have indicated mild peripheral 
neuropathy versus a technically difficult study (noting that 
the veteran had edema in the right lower extremity).  

In February 2000 the August 1999 VA muscles examiner provided 
another addendum.  Noting the EMG/NCV evaluation, the 
examiner concluded that it was unlikely that either the 
veteran's right or left leg symptoms were related to any 
compression of the nerves in the legs.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  



Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  




The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
30235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5305 and 5310, reveals no changes in 
the ratings granted for the classifications of disability 
from muscle injuries (slight, moderate, moderately severe, 
and severe).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

The Board notes that the revision of section 4.55(e) was 
derived from former section 4.55(a) and "involves no 
substantive change from the earlier provision."  62 Fed. 
Reg. 30235.

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  A through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged.  Entitlement to a 
rating of severe grade was established when there was a 
history of "compound comminuted fracture and definite muscle 
or tendon damage from the missile."  Entitlement to a rating 
of severe grade, generally, was established when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage.  However, the regulations recognized that 
there were locations, as in the wrist or over the tibia, 
where muscle damage might be minimal or damage to tendons 
might be repaired by suture; in such cases, the requirements 
for a severe rating were not necessarily met.  38 C.F.R. 
§ 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  

In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Effective since July 3, 1997, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)


Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  

Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

Diagnostic Code 5313 provides the rating criteria for 
evaluation of injuries to Muscle Group XIII.  Muscle Group X 
refers to the posterior thigh group, Hamstring complex of 2-
joint muscles, namely, the biceps femoris, the 
semimembranosus, and the semitendinosus.  

These muscles impact the extension of the hip and the flexion 
of the knee; outward and inward rotation of the flexed knee; 
and simultaneous flexion of the hip and knee and extension of 
the hip and knee by bent-over-pulley action at the knee 
joint.  

The Rating Schedule provides compensation for a moderate 
Group XIII muscle injury (10 percent) a moderately severe 
muscle injury (30 percent), and a severe muscle injury (40 
percent).  38 C.F.R. §§ 4.73, Diagnostic Code 5313.  

Diagnostic Code 5317 provides the rating criteria for 
evaluation of injuries to Muscle Group XVII.  Muscle Group 
XVII refers to the pelvic girdle group which includes the 
gluteus maximus, gluteus medius, and gluteus minimus muscles.  

These muscles impact the extension of the hip in terms of 
abduction of the thigh (elevation of the opposite side of the 
pelvis); tension of the fascia lata and iliotibial band, 
acting with Group XIV in the postural support of the body, 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  

The Rating Schedule provides compensation for a moderate 
Group XVII muscle injury (20 percent) a moderately severe 
muscle injury (40 percent), and a severe muscle injury (50 
percent).  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

In this regard, a review of the record indicates that the 
development requested by the Board in its April 1999 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Specifically, the RO obtained additional VA 
treatment records pertaining to the veteran.  

The record also shows that the RO scheduled (and the veteran 
attended) VA orthopedic and neurological examinations in 
August and September 1999.  The report of the examination is 
thorough and responsive to the Board's April 1999 remand 
questions.  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).

The Board additionally notes that, in light of the non-
substantive nature of the changes to the regulations 
pertaining to muscle injuries, a determination as to which 
regulation (the previous or amended) is more favorable is 
unnecessary.  See VAOPGCPREC 3-2000 (citing to Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991).  

The veteran's residuals of shell fragment wounds to the right 
thigh and right buttock are currently rated as 20 percent 
disabling.  Based on a careful review of the evidence of 
record, the Board is of the opinion that the evidence 
supports an evaluation of 30 percent for the shell fragment 
wounds and separate 10 percent ratings for the scars as being 
tender and painful.  

Post-service medical records have documented some muscular 
damage to the posterior right thigh.  They have also 
documented other symptoms such as poor balance, decreased 
sensation, and an inability to walk on his heels or toes 
during March 1996 EMG and NCV studies.  He has been admitted 
on multiple occasions as a result of falls involving his 
right leg.  

While the September 1999 VA neurological examiner concluded 
that his shell fragment wounds could not account for such 
weakness and sensory loss in the right lower extremity, the 
examiner went on to indicate that the pain resulting from his 
shell fragment injury was resulting in such limitations.  For 
example, the examiner specifically noted giveaway weakness in 
the right hamstring secondary to pain.  Thus, in effect, the 
VA examiner attributed the other limitations indirectly to 
the shell fragment wounds.  

In addition, while the record has indicated the possibility 
that some of the veteran's right lower extremities could be 
attributed to lumbar spine radiculopathy, such evidence has 
not clearly made such a determination or distinguished the 
symptoms of the veteran's back disability from those symptoms 
resulting from his shell fragment wounds.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

With respect to the right lower extremity pain, the September 
1997 VA examiner concluded that such pain was due to his 
shell fragment injury.  The September 1999 VA neurological 
examiner concluded that the veteran had causalgia that was 
"[w]ithout a doubt" secondary to his shell fragment wound 
injury.  Causalgia is a burning pain often accompanied by 
trophic skin changes, due to injury of the peripheral nerve, 
particularly the median nerve.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  

In light of the above, the Board concludes that the shell 
fragment wound to the posterior right thigh has resulted in 
residuals that include some muscular damage, weakness, pain, 
and incoordination of movement in the right lower extremity.  


Such findings persuasively demonstrate that the Group XIII 
muscle injury to the right thigh is moderate.  38 C.F.R. 
§§ 4.56(d)(2), 4.73, Diagnostic Code 5313.  

The next higher rating would require a moderately severe 
muscle injury.  As was stated above, a moderately severe 
disability of the muscles anticipates a through and through 
or deep open penetrating wound by a small high velocity 
missile or a large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

While the record has demonstrated muscular damage to the 
posterior right thigh as well as other symptoms, as discussed 
above, the right thigh has recently demonstrated motor 
strength of no less than 4/5.  In July 1993 it was 5/5.  It 
was 4/5 in March 1996, 5/5 in September 1997, and 5/-5 in 
September 1999.  The September 1999 VA examiner indicated 
that motor strength was not significantly decreased.  In 
addition, the September 1999 VA examiner found that muscle 
tone was normal in the right lower extremity.  Finally, 
during the August 1999 VA muscles examination, the examiner 
described the veteran's range of motion in the hips and right 
knee as being good.  The Board is of the opinion that such 
findings constitute persuasive evidence that the Group XIII 
injury to the posterior right thigh is not moderately severe.  
38 C.F.R. §§ 4.56(d)(2), 4.73, Diagnostic Code 5313.  




With respect to the right buttock, relevant post-service 
medical records have indicated some muscular damage 
underlying the shell fragment wound to the right buttock.  
There has also been documentation of pain in the right 
buttock, including the September 1997 VA examiner's 
indication that the right extremity pain was the result of 
the shell fragment wound to the right buttock as well as the 
1999 VA examiner's conclusion that the causalgia was 
secondary to his shell fragment wound injury.  

As was stated above, slight disability of a muscle 
anticipates a simple muscle wound without debridement or 
infection and with a history of a superficial wound with 
brief treatment and no cardinal signs or symptoms of muscle 
disability, such as loss of power, weakness, fatigue-pain, or 
impairment of coordination and uncertainty of movement.  
Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  38 C.F.R. § 4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

The Board initially notes that there is some question as to 
whether an evaluation of slight or moderate is more 
appropriate for the right buttock muscle disability.  


On the one hand, the medical evidence documents little in the 
way of loss of muscle substance or impairment of muscle tone.  
The September 1999 VA examiner found that muscle tone was 
normal and that range of motion of the right buttock was 
normal.  Recent x-rays have revealed no evidence of metallic 
fragments.  The September 1998 VA examiner also indicated 
that there was 5/5 muscle strength in all lower extremity 
muscle groups.  

On the other hand, the record has indicated the presence of 
pain in the right buttock, and there is some more distant 
references to muscle damage.  

The Board is of the opinion that this issue should be 
resolved in the veteran's favor.  While many of the 
manifestations of the right buttock disability appear to more 
nearly approximate the criteria for a slight muscular 
disability, the record is consistent with at least one of the 
cardinal signs of a muscle disability, namely pain.  
Additionally, the September 1999 VA examiner appeared to 
attribute other right lower extremity symptoms to such pain.  
This would meet part of the criteria for a moderate muscle 
disability.  38 C.F.R. § 4.56(d)(2)(ii).

In this regard, the September 1997 VA examiner specifically 
attributed the veteran's right extremity pain to his right 
buttock wound.  The September 1999 VA examiner more vaguely 
attributed his causalgia to his shell fragment wound injury.  
The August 1999 VA examiner concluded that any abnormalities 
in the right lower extremity should be considered to be 
related to the veteran's shrapnel wound.  In addition, there 
is some evidence, albeit sparse, of muscular damage to the 
right buttock.  Thus, applying the benefit of the doubt rule, 
the Board concludes that the veteran's right buttock 
disability is moderate in nature.  

The Board concludes that the right buttock disability is not 
moderately severe in nature because the veteran demonstrated 
normal muscle tone, 5/5 muscle power, and full range of 
motion in the right buttock on VA examination in September 
1999.  This evidence persuasively demonstrates that the 
veteran's right buttock muscle disability is not moderately 
severe in nature.  

In sum, the Board finds that the evidence supports a finding 
of a moderate right posterior thigh muscle disability.  
Applying the benefit of the doubt rule, the Board also finds 
that the right buttock disability is moderate in nature.  

The right thigh and right buttock muscle injuries are in the 
same anatomical region.  See 38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the more severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).  

In the case at hand the right thigh injury involves Muscle 
Group XIII, and the right buttock muscle injury involves 
Muscle Group XVII.  These injuries are currently evaluated 
under Diagnostic Code 5317 which pertains to Group XVII 
muscle injuries.  

The Board concludes that the veteran's muscle injuries are 
more appropriately rated under Diagnostic Code 5313 for 
Muscle Group XIII, as the medical evidence of record clearly 
indicates that the shell fragment wound to the right thigh is 
more severe than the injury to the right buttock.  While both 
wounds have been documented as being manifested by some 
muscle loss, the right thigh wound has been shown to have a 
larger scar, has been indicated to be manifested by a larger 
number of limitations, and has demonstrated some loss of 
power on examination.  

As was discussed in more detail above, the right thigh muscle 
disability was found to be moderately disabling, whereas 
there was some doubt as to whether the right buttock muscle 
disability was moderate in nature.  The right buttock 
disability was only found to be moderately disabling by 
virtue of the benefit of the doubt rule.  In light of the 
above, the Board concludes that the veteran's muscle 
disability should be rated under Diagnostic Code 5313 as the 
right thigh has been shown to be the more severe disability.  
See 38 C.F.R. § 4.55(e); Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  



Pursuant to section 4.55(e), the Board finds that the 
veteran's residuals of shell fragment wounds of the right 
thigh (Muscle Group XIII) and right buttock (Muscle Group 
XVII) should be increased one level to moderately severe 
under Diagnostic Code 5313.  Therefore, the veteran's muscle 
disabilities warrant a 30 percent evaluation.  38 C.F.R. 
§§ 4.55(e) and 4.73, Diagnostic Code 5313.  

A rating of higher than 30 percent is not warranted under the 
musculoskeletal rating criteria for the hip and thigh nor 
under the criteria for the knee and leg, as none of the 
joints in question have been documented as being manifested 
by ankylosis or instability, and the veteran demonstrated 
normal range of motion in the right buttock, hips, and right 
knee on VA examinations conducted in August 1999 and 
September 1999.  Nor is there evidence of any other 
impairment of the joints directly impacted by the veteran's 
shell fragment wounds that would result in a rating higher 
than what has already been assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255 and 5256-5261.  

The Board also finds that separate ratings may not be 
assigned under the ratings criteria for the musculoskeletal 
system because the limitations described under such criteria 
are accounted for in the criteria for muscle injuries.  
Therefore, to assign separate ratings under the criteria for 
the musculoskeletal system would violate the rule against 
pyramiding as it would result in the assignment of separate 
ratings for the same limitations.  38 C.F.R. § 4.14.  

For the same reason, the Board concludes that an additional 
rating based on additional functional loss due to pain, under 
sections 4.40 and 4.45 is not for application because such 
limitations are accounted for in the provisions pertaining to 
muscle injuries.  See Sanchez-Benitez v. West, 13 Vet App 282 
(1999) (citing to 38 C.F.R. § 4.56).  Therefore, to assign an 
additional rating pursuant to sections 4.40 or 4.45 would 
also violate the rule against pyramiding, as it would result 
in rating the same limitations twice.  38 C.F.R. § 4.14.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999); 
Esteban v. Brown, 6 Vet. App. 259 (1998).  

In the case at hand, the September 1999 VA examiner found 
that the right posterior thigh scar was mildly tender to 
palpation.  There is other medical documentation in the 
record of this scar being tender to palpation.  

The September 1999 VA examiner did not specifically comment 
on whether the right buttock scar was tender, although he did 
describe it as well-healed.  However, VA medical records from 
March 1999 documented pain over the right buttock shrapnel 
wound to palpation.  

Therefore, the Board concludes that a 10 percent rating is 
warranted for a tender right thigh scar.  A 10 percent rating 
is also warranted for a tender right buttock scar.  Id.  

There is no evidence from the record showing that the 
veteran's service-connected  muscle disabilities have 
resulted in damage to nerves affecting functions entirely 
different from those functions affected by the injury to the 
muscle that would therefore warrant a separate rating.  
38 C.F.R. §§ 4.55(a) and 4.124a (1999).  In addition, the 
Board has already evaluated the veteran's causalgia and 
associated symptoms under the regulations pertaining to the 
evaluation of muscle disabilities, and the September 1999 VA 
neurological examiner concluded that there was no clinical 
evidence of any kind of peripheral nerve injury.  To evaluate 
such symptoms under the provisions regarding the rating of 
neurological disabilities would result in the evaluation of 
the same symptoms under different rating criteria.  The 
provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations of a disability 
under different diagnoses.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that residuals of shell fragment wounds of 
the right thigh (Muscle Group XIII) and right buttock (Muscle 
Group XVII) warrant a 30 percent rating under Diagnostic Code 
5313.  The probative evidence also establishes that separate 
10 percent ratings are warranted for a tender right thigh 
scar and for a tender right buttock scar.  

Additional Matter

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has not 
adjudicated the issue of extraschedular entitlement nor 
provided the veteran with the provisions of 38 C.F.R. § 
3.321(b)(1).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board further notes that neither the appellant nor his 
representative have raised the issue of 38 C.F.R. § 
3.321(b)(1) on appeal in terms of his shell fragment wounds.  

The record indicates that the veteran is receiving benefits 
from the Social Security Administration (SSA); however, it is 
also indicated that such benefits are pension benefits as 
opposed to disability benefits.  Having reviewed the record 
with the above mandates in mind, the Board finds no basis for 
further action on this question.  


ORDER

Entitlement to an increased rating of 30 percent for 
residuals of shell fragment wounds of the right thigh (Muscle 
Group XIII) and right buttock (Muscle Group XVII) is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.  

Entitlement to a separate 10 percent rating for a tender and 
painful scar of the right thigh is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to a separate 10 percent rating for a tender and 
painful scar of the right buttock is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

